Citation Nr: 0528631	
Decision Date: 10/25/05    Archive Date: 11/01/05

DOCKET NO.  02-15 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
lower facial numbness, claimed to have resulted from surgery 
at a Department of Veterans Affairs (VA) medical facility in 
February 1979.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kay Hudson, Counsel


INTRODUCTION

The veteran had active service from January 1951 to December 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of March 2000, which denied the veteran's claim for 
compensation under 38 U.S.C.A. § 1151 for lower facial 
numbness.  In March 2003, the veteran appeared at a hearing 
held at the RO before the undersigned (i.e., Travel Board 
hearing).  

In a decision dated in July 2004, the Board denied the 
appeal.  The veteran then appealed to the U.S. Court of 
Appeals for Veterans Claims (Court).  In an April 2005 joint 
motion to the Court, the parties requested that the Board 
decision be vacated and remanded; an April 2005 Court order 
granted the joint motion.  For reasons expressed below, the 
appeal is being remanded to the RO via the Appeals Management 
Center (AMC) in Washington, DC.


REMAND

The Court vacated the prior decision and remanded the case to 
the Board, pursuant to a joint motion for remand which cited 
failure to satisfy the duties to assist and notify the 
veteran required by the Veterans Claims Assistance Act of 
2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.159 (2005).  First, the veteran 
has never been provided the notice required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  In this regard, VCAA 
letters sent to the veteran in May 2001 and August 2001 only 
addressed the evidence necessary to substantiate claims for 
service connection, not at issue in this case.  

Accordingly, he must be provided a letter which (1) informs 
him of the information and evidence not of record that is 
necessary to substantiate the claim; (2) informs him of the 
information and evidence that VA will seek to obtain; (3) 
informs him of the information and evidence the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  This notice should address the evidence still 
needed to substantiate the claim for compensation pursuant to 
38 U.S.C.A. § 1151, specifically, competent evidence of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA 
in furnishing the hospital care, or dental or surgical 
treatment, or competent evidence that the event was not 
reasonably foreseeable.  See 38 U.S.C.A. § 1151 (West 2002).

The joint motion directs that the RO obtain the record of 
outpatient follow-up treatment scheduled for March 2, 1979, 
the day after his discharge the hospital.   The file shows 
that a request was made to the Federal Records Center in May 
2001 for the veteran's records.  However, to comply with the 
joint motion for remand, another efforts to obtain these 
records should be made, until it is reasonably certain that 
the records do not exist or that further efforts to obtain 
the records would be futile.  38 C.F.R. § 3.159(c)(2).  

Although not included in the joint motion, on more than one 
occasion, most recently in August 2004, the veteran has 
requested that he be provided a copy of the 1979 records of 
VA dental treatment.  The veteran should be furnished copies 
of these records, which are contained in 2 separate folders, 
associated with the claims file.  

Accordingly, the appeal is REMANDED to the RO, via the AMC, 
for the following action:

1.  Send the veteran a copy of the 1979 
dental treatment records, contained in 
two separate files associated with the 
claims folder. 

2.  Send the veteran and his 
representative a letter containing the 
notice required by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), informing him 
of the information and medical or lay 
evidence that is necessary to 
substantiate his claim for compensation 
pursuant to 38 U.S.C.A. § 1151.  (See 
above for details regarding the 
information to be provided.)  He should 
specifically be requested to provide any 
evidence in his possession that pertains 
to the claim.  

3.  Request records of the veteran's 
outpatient follow-up treatment following 
his VA hospitalization for dental 
treatment from February to March 1979 
from the Federal Records Center.  There 
is evidence of an appointment scheduled 
for March 2, 1979, at the Decatur, 
Georgia, VA facility.  Attempts to obtain 
these records must continue until the 
records are obtained, or it can be 
established that further efforts would be 
futile.  See 38 C.F.R. § 3.159(c)(2) 
(2005).  Efforts to obtain the records, 
and the responses received, should be 
documented in the claims file.  

4.  After assuring compliance with the 
above development, review the claim for 
compensation under 38 U.S.C.A. § 1151 for 
lower facial numbness, claimed to have 
resulted from surgery at a Department of 
Veterans Affairs (VA) medical facility in 
February 1979.  If the claim is denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case, and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the appellant until further notice.  However, the 
Board takes this opportunity to advise the appellant that the 
conduct of the efforts as directed in this remand, as well as 
any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim is both 
critical and appreciated.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MICHELLE L. KANE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

